ACCEPTED
                                                                                      04-14-00686-CR
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                2/27/2015 10:05:31 AM
                                                                                        KEITH HOTTLE
                                                                                               CLERK



                              NO. 04-14-00686-CR
                                                                  FILED IN
                                                           4th COURT OF APPEALS
STATE OF TEXAS                            §     IN THE      SAN ANTONIO, TEXAS
                                          §                2/27/2015 10:05:31 AM
VS.                                       §     Fourth COURT KEITH E. HOTTLE
                                          §                         Clerk
VANESSA ZUNIGA SALAS                      §     OF APPEALS

                           MOTION TO WITHDRAW

TO THE HONORABLE JUDGE OF SAID COURT:

      Now comes Phyllis J. Beal, Movant and attorney of record for Defendant,

Vanessa Zuniga Salas, brings this Motion to Withdraw as counsel and in support

thereof shows:

      1.     Movant was appointed by the Court to represent Appellant in the

appeal of this cause.

      2.     Defendant, Vanessa Zuniga Salas, was convicted of Injury to a Child

by Omission and was sentenced to five years on November 7, 2014. Movant has

reviewed the entire court’s records in this case and has found no non-frivolous

errors. Therefore, Movant has filed an Ander’s Brief and is required to withdraw

as counsel. See In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008).

      3.     The following deadlines and/or settings exist in this case:

             a.    She has 30 days to file a pro se brief.

      4.     Movant has advised Appellant of her right to review the court’s

records and file a brief pro se. Further, Movant has provided Appellant through
regular mail and registered mail with the entire court’s records. And Movant has

also provided Appellant with a copy of the Ander’s Brief along with a letter

explaining her legal rights.

      5.     A copy of this motion has been mailed by certified mail and by

regular mail to her at her last known address: 2903 Colt, Apartment 224, San

Antonio, Texas 78227.

                                    PRAYER

      WHEREFORE, PREMISES CONSIDERED, Movant prays that the

Court allow Phyllis J. Beal to withdraw as counsel for Vanessa Zuniga Salas and

from any further representation of Vanessa Zuniga Salas in this cause.

                                      Respectfully submitted,

                                      PHYLLIS BEAL
                                      111 Soledad , Ste 300
                                      San Antonio, Texas 78240
                                      Tel: (210) 299-7777
                                      Fax: (210) 299-7601



                                      By: Phyllis J. Beal
                                        Phyllis J. Beal
                                        State Bar No. 00795800
                                        wbeal1@satx.rr.com
                                        Attorney for Vanessa Zuniga Salas
                        CERTIFICATE OF SERVICE

      This is to certify that on ___________________, a true and correct copy of

the above and foregoing document was served on the District Attorney's Office,

Bexar County, _________________, by electronic service through the Electronic

Filing Manager.



                                    Phyllis J. Beal
                                    Phyllis J. Beal
                              NO. 04-14-00686-CR

STATE OF TEXAS                            §     IN THE
                                          §
VS.                                       §     Fourth COURT
                                          §
VANESSA ZUNIGA SALAS                      §     OF APPEALS

                                     NOTICE

To:   Vanessa Zuniga Salas

      NOTICE is hereby given, as provided by Rule 6 of the Texas Rules of

Appellate Procedure, that the following deadlines and/or settings exist in this case:

             a.    She has 30 days to file a pro se brief.




                                       PHYLLIS BEAL
                                       111 Soledad , Ste 300
                                       San Antonio, Texas 78240
                                       Tel: (210) 299-7777
                                       Fax: (210) 299-7601



                                       By:
                                         Phyllis J. Beal
                                         State Bar No. 00795800
                                         wbeal1@satx.rr.com
                                         Attorney for Vanessa Zuniga Salas



      I certify that a copy of this Notice has been mailed by certified mail and by
regular mail to the above-named Defendant at her last known address: 2903 Colt,

Apartment 224, San Antonio, Texas 78227 on ___________________.



                                    Phyllis J. Beal